TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-13-00204-CV



                  Mary Smith d/b/a Upscale Child Development Center, Appellant

                                                     v.

                   Texas Department of Family and Protective Services, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
      NO. D-1-GN-12-001705, HONORABLE GUS J. STRAUSS, JR., JUDGE PRESIDING



                                                ORDER

PER CURIAM

                  On February 20, 2014, we dismissed this appeal for want of prosecution because the

appellant, Mary Smith d/b/a Upscale Child Development Center, failed to timely file her brief on the

merits. In the interest of justice, we grant appellant’s motion for rehearing and withdraw our

February 20, 2014 opinion.

                  Appellant is ordered to file a brief compliant with Tex. R. App. P. 38.1 no later than

August 4, 2014. No further extensions for appellant’s brief will be granted. The appeal will be

subject to dismissal for want of prosecution if appellant fails to timely file her brief.

                  Appellee’s brief is due thirty (30) days after appellant files her brief, unless appellee

timely requests an extension. Appellant’s reply brief, if any, is due twenty (20) days after appellee’s

brief is filed.
                The notice of appeal, which appellant filed pro se, purports to appeal on behalf of

Jason Smith d/b/a Upscale Child Development Center. However, Jason Smith did not sign the notice

of appeal, and it is therefore ineffective to perfect an appeal on his behalf. See Tex. R. App. P. 9.1(b)

(“A party not represented by counsel must sign any document that the party files . . . .”). Although

appellant had the right to file an appeal on her own behalf, she did not have the right to represent

anyone else. See Tex. R. Civ. P. 7 (individual may appear pro se); see also, e.g., Paselk v. Rabun,

293 S.W.3d 600, 606 (Tex. App.—Texarkana 2009, pet. denied) (pro se party had no authority to

file notice of appeal on other party’s behalf). Because Jason Smith did not timely perfect an appeal

and there appear to be no claims for affirmative relief by or against him in this matter, he is not a

party to this appeal. Accordingly, the appeal will proceed under the style captioned in this order.

                It is so ordered on July 8, 2014.



Before Chief Justice Jones, Justices Pemberton and Rose




                                                    2